Citation Nr: 1403885	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-10 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating before December 2, 2012, and a rating higher than 10 percent since, for allergic rhinitis.

2.  Entitlement to an effective date earlier than September 16, 2008 for the grant of service connection for the allergic rhinitis.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for allergic rhinitis and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from September 16, 2008, on the premise that was when the Veteran had filed his petition to reopen his claim of entitlement to service connection for this condition.  In response he contested, in part, that initial rating assigned for this disability.

In a May 2013 rating decision since issued during the pendency of this appeal, the RO granted a higher 10 percent rating for the allergic rhinitis - but only retroactively effective as of December 2, 2012.  That rating increase did not abrogate the appeal of this claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, this claim now concerns whether the Veteran was entitled to an initial compensable rating for this disability prior to December 2, 2012, and whether he has been entitled to a rating higher than 10 percent for this disability since.

The Board also sees that in his timely November 2009 notice of disagreement (NOD), however, the Veteran appealed both the 0 percent rating assigned for his allergic rhinitis as well as the September 16, 2008, effective date of the grant of service connection for this disability.  Indeed, through his attorney, he indicated that he wished to appeal all of the issues arising from the May 2009 rating decision.  Following the granting of service connection, the two possible "downstream" issues are the rating initially assigned for the disability and the effective date of the award.  Thus, the Veteran raised these issues when appealing the decision in his NOD.  The RO denied entitlement to an earlier effective date in the May 2013 rating decision.  But the RO has not issued a statement of the case (SOC) regarding the Veteran's initial disagreement with the effective date assigned.  


The RO is obligated to issue an SOC after the filing of an NOD, after receipt of which the Veteran will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).  And since the Veteran is represented in this appeal by a private attorney, the remand of this claim will be directly to the RO.


FINDING OF FACT

Before June 28, 2010, the allergic rhinitis was not manifested by nasal obstruction greater than 50 percent on both sides or complete nasal obstruction on one side; effectively since June 28, 2010, this service-connected disability has been manifested by no more than the presence of polyps.


CONCLUSION OF LAW

The criteria are not met for a compensable rating (meaning a rating higher than 0 percent) for the allergic rhinitis prior to June 28, 2010; but as of that date, the criteria are met for a higher 30 percent rating for this disability, though no greater rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 4.31, 4.97, Diagnostic Code 6522 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefined VA's duties to notify and assist a Veteran in developing a pending claim for VA compensation and other benefits upon receipt of a complete or substantially complete application.  The duty to notify requires that VA apprise the Veteran of the type of information and evidence needed to substantiate his claim, including of whose specific responsibility, his versus VA's, it is for obtaining the necessary supporting evidence.

These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  This particular claim for higher initial ratings for the allergic rhinitis is a "downstream" issue arising out of the grant of service connection for this disability.  In a situation, as here, where the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability, and VA provided him the required notice concerning this underlying issue, and service connection was subsequently granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the initial rating assigned for the disability, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" initial-rating claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC addressing the downstream claim for a higher initial rating for this disability, also a supplemental SOC (SSOC) since increasing the rating for this disability, though denying an even greater rating, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an even greater rating, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, unless there is no reasonable possibility that such assistance would aid in the substantiation of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, irrespective of whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment records (STRs), but also his post-service VA clinical records and private medical records.  Additionally, he was provided VA examinations in furtherance of his claim for higher ratings for this disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case from having the Veteran examined are adequate to properly rate his disability in relation to the applicable rating criteria, as the findings are predicated on a full reading of the medical records in his claims file, objective clinical evaluation, and his personal statements and recounted history.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4).


There also is indication the Veteran is receiving disability benefits from the Social Security Administration(SSA).  When SSA records are potentially relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Here, though, there is no indication regarding the disability or disabilities upon which the grant of SSA disability benefits was based.  Nonetheless, the Board need not obtain the medical records underlying the SSA disability claim.  There is no indication in the record suggesting the Veteran is in receipt of SSA disability benefits based on allergic rhinitis.  He has had two VA medical examinations for compensation purposes.  At no time did he inform the examiners that he was receiving SSA disability benefits because of his service-connected allergic rhinitis.  The VA examination reports, moreover, did not indicate that the disability precluded employment.  Hence, the Board concludes that the SSA records need not be obtained.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran should be avoided).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And, as already explained, all reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  If there have been occasions when the disability has been more severe than at others, the Board must accordingly "stage" the rating to compensate the Veteran for his variance  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Precisely for this reason, the Veteran already has what amounts to a "staged" rating.  His service-connected allergic rhinitis was rated as 0-percent disabling, so noncompensable, prior to December 2, 2012, and has been rating higher, 
as 10-percent disabling, since under 38 C.F.R. § 4.97, Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31.  

On VA medical examination in March 2009, the examiner indicated the allergic rhinitis had had its onset in 1971, so during or certainly around the time of the Veteran's military service.  Since the condition had become a year-round phenomenon, rather than just seasonal, the Veteran received Kenalog shots annually with fairly good results.  He had to avoid pets and watch his diet.  He indicated that the course since onset was progressively worse.  In addition to Kenalog injections, he used prescription nasal sprays and decongestants.  He had never been hospitalized because of this condition.  The number of episodes of allergic rhinitis per year was one.  Each episode lasted seven to 14 days.  There was constant breathing difficulty and hoarseness.  There were signs of nasal obstruction to include 50 percent left nasal obstruction, 40 percent right nasal obstruction, and septal deviation.  There were no nasal polyps.  On X-ray, the nasal septum was in the midline generally.  The impression was "unremarkable plain film findings of the sinuses."  The examiner diagnosed allergic rhinitis and concluded the condition had no significant occupational effects.  As to the activities of daily living (ADLs), there was a moderate impact upon chores, shopping, exercise, sports, recreation, and travel.

An April 2010 VA progress note indicated that a steroidal prescription was renewed.  

On more recent VA medical examination in December 2012, chronic sinusitis and allergic rhinitis were diagnosed.  The examiner indicated that there was a deviated nasal septum, traumatic, based on a previous X-ray study.  Other diagnoses included chronic unspecified sinusitis and possible nasal polyps as seen on June 28, 2010 computed tomography (CT) scan of the sinuses.  The examiner also noted that a June 2010 ear, nose, and throat (ENT) consultation had revealed chronically blocked nasal passages bilaterally with chronic allergic rhinitis.  

The examiner indicated that the ENT consultation had reveled nasal septal bowing to the left and nasal turbinate hypertrophy as well as ethmoidal and maxillary sinus involvement.  The Veteran had experienced seven or more non-incapacitating episodes in the previous 12 months.  In the previous 12 months, he had had three incapacitating episodes of sinusitis that required prolonged (four to six weeks) use of antibiotics.  The examination report did not state that he was incapacitated for the durations of four to six weeks of antibiotics use.  However, he had no sinus surgery.  There was greater than 50 percent obstruction of the nasal passages on both sides due to the rhinitis.  There was complete obstruction on one side due to the rhinitis.  There was permanent hypertrophy of the nasal turbinates.  There were nasal polyps, which were also seen as a possible cyst.  There were no granulomatous conditions.  The examiner indicated that the disability had an impact on the Veteran's ability to work in that the service-connected disability was productive of headaches that decreased concentration abilities and the ability to perform physical tasks.  

Service connection is in effect for headaches that were partially attributed to the Veteran's service-connected allergic rhinitis.  The Board, therefore, need not consider whether a separate evaluation for his headaches is warranted inasmuch as he already has one.  

But due to the possibility of nasal polyps (which could have been cysts), a higher 30 percent evaluation is warranted from June 28, 2010 for the service-connected allergic rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522.  The Board is charged with interpreting the evidence in the light most favorable to the Veteran.  See, e.g., Gilbert, supra.  As such, because either polyps or cysts were seen on the June 2010 CT scan, the Board concludes that polyps were present when resolving this reasonable doubt in the Veteran's favor.  38 C.F.R. § 4.3.  As such, this higher 30 percent rating is warranted effectively as of June 28, 2010, the date of this radiographic finding.  Before June 28, 2010, even the lesser 10 percent evaluation for allergic rhinitis is unwarranted because there is no evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.

To reiterate, when the criteria for a compensable evaluation are not met, and the rating code does not provide for a 0 percent rating, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  Consequently, at most this rating is warranted until June 28, 2010.

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual undemployability (TDIU) is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record, either expressly or implicitly.  The more recent December 2012 VA compensation examiner admittedly indicated that the disability had "an impact on" the Veteran's ability to work in that the service-connected disability caused headaches (which, as mentioned, are also service connected and separately rated) that in turn decreased concentration abilities and the ability to perform physical tasks.  But this is not tantamount to saying the Veteran is incapable of obtaining or maintaining substantially gainful employment because of his service-connected allergic rhinitis and even when additionally considering his consequent headaches.  Consider also that § 3.321(b)(1) does not require the Board to consider whether a Veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis; rather, extraschedular evaluation is to be awarded solely on a disability-by-disability basis, rather than on the combined effects of those service-connected disabilities.  Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013).  Here, then, potential difficulty with employment has been shown but not necessarily unemployability, and the disability ratings, themselves, accept that there is impairment in employment.  See 38 C.F.R. §§ 4.1 and 4.15.  Therefore, the Board finds that no further consideration of a TDIU is warranted.

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the governing regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board has considered whether the Veteran is entitled to an even greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, however, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected allergic rhinitis is inadequate.  A comparison between the level of severity and symptomatology of this condition with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria take into account nasal obstruction and the presence of polyps and refer specifically to the disability in question, namely allergic rhinitis.


The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalizations for his allergic rhinitis.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with employment due to this disability, meaning, as already alluded to, above and beyond that contemplated by the schedular ratings assigned for this disability.  Moreover, there is no evidence in the file of an exceptional or unusual clinical picture.  So even if he managed to somehow satisfy the first prong of the Thun analysis, he would not also satisfy the second prong, therefore could not in turn receive extra-schedular consideration, irrespective of the succeeding third prong of the analysis.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A compensable rating for the allergic rhinitis before June 28, 2010 is denied.

However, a higher 30 percent rating is granted for the allergic rhinitis as of June 28, 2010, subject to the statutes and regulations governing the payment of retroactive VA compensation.



REMAND

In November 2009, the Veteran filed a timely NOD regarding the then recent May 2009 RO decision granting service connection for his allergic rhinitis effective September 16, 2008.  In November 2011, his representative asserted clear and unmistakable error (CUE) in a prior February 1972 rating decision.  CUE is a collateral attack on a prior decision that may be used to vitiate its finality.  38 C.F.R. § 3.105(a).

In the November 2009 NOD, the Veteran did not explicitly contest the effective date but indicated that he was filing an NOD with respect to all issues arising out of the grant of service connection for his allergic rhinitis.  This would include the effective date of service connection assigned.  See 38 C.F.R. § 20.201 (2013); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

The RO did not issue an SOC, however.  38 C.F.R. §§ 19.26, 19.29 (2013).  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 
240-41. 


Pursuant to 38 C.F.R. § 19.9(a), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the issue of entitlement to an effective date earlier than September 16, 2008 for the grant of service connection for allergic rhinitis.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, this claim is REMANDED to the RO for the following action:

Provide the Veteran an SOC concerning the issue of entitlement to an effective date earlier than September 16, 2008 for the grant of service connection for allergic rhinitis.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


